IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,030




EX PARTE FRANCISCO NORIEGA-GARCIA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W366-80007-06(HC) IN THE 366TH DISTRICT COURT
FROM COLLIN COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of
aggravated sexual assault of a child and one count of indecency with a child and sentenced to life
imprisonment.  The Fifth Court of Appeals affirmed his conviction.  Noriega-Garcia v. State, No.
05-06-00262-CR (Tex. App. – Dallas, March 7, 2007, no pet.) (not designated for publication.) 
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary review pro se.
            The trial court has entered findings of fact and conclusions of law that Applicant was
deprived of his right to file a petition for discretionary review pro se. Ex parte Riley, 193 S.W.3d
900 (Tex. Crim. App. 2006).  We find, therefore, that Applicant is entitled to the opportunity to file
an out-of-time petition for discretionary review of the judgment of the Fifth Court of Appeals in
Cause No. 05-06-00262-CR that affirmed his conviction in Case No. 366-80007-06 from the 366th
Judicial District Court of Collin County.  Applicant shall file his petition for discretionary review
with the Fifth Court of Appeals within 30 days of the date on which this Court’s mandate issues.
 
Delivered: November 5, 2008
Do not publish